Citation Nr: 1814626	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from December 1968 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before the Veteran's remaining claims on appeal can be decided.

The Veteran is claiming service connection for Parkinson's disease due to exposure to herbicide agents while he served at Osan Air Force Base in South Korea.  Specifically, the Veteran claims that herbicide agents were stored at Osan Air Force Base near where he worked, that he was exposed to herbicide agents when he refueled and loaded herbicide agents onto C-123 airplanes and other aircraft which he claims were used to spray herbicide agents, and that he was exposed to herbicide agents because they were sprayed around the perimeter of the base, the runways, and the airplane hangars where he worked.  The Veteran also claimed that he may have been exposed to herbicide agents through the air. 

The Veteran has a current diagnosis of Parkinson's disease and VA has confirmed that the Veteran served at Osan Air Force Base and his military occupational specialty was fuel specialist.  However, VA is unable to concede that the Veteran was exposed to herbicide agents during active service and there is not enough evidence in the file to confirm that he was exposed to herbicide agents during service.  Therefore, the claims should be remanded to the RO for further development to confirm whether the Veteran was exposed to herbicide agents during service.

Alternatively, as noted above, the record clearly reflects the Veteran was exposed to fuels and other industrial toxins.  No opinion as to the relationship, in any, between the current Parkinson's and this chemical exposure has been obtained.  Accordingly, on remand, a VA opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Take all necessary actions to comply with the evidentiary development procedures required by M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.o.  Provide a detailed statement of the Veteran's claimed herbicide agent exposure at Osan Air Base during his service, including his reported exposure to C-123 aircraft, to the C&P Service and request a review of the DOD inventory of herbicide operations to determine whether herbicide agents were used, tested, or stored in these locations, or the Veteran was otherwise exposed through the air.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide agent exposure.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

2. Forward the claims file to an appropriate medical professional to determine the nature and etiology of any Parkinson's disease that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Parkinson's disease is causally or etiologically related to the Veteran's military service.  

The examiner must discuss the Veteran's exposure to contaminants or toxic chemicals, including aviation fuels, oils, lubricants and other chemicals used to perform maintenance on refueling equipment.

A clear rationale for all opinions is required.

3.  After completing the requested action above, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims addressed in this remand by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate SSOC and allow him a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




